Citation Nr: 1520894	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2010, the RO denied entitlement to nonservice-connected pension benefits.  The Veteran disagreed with the decision and perfected this appeal.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2014). 

A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

38 C.F.R. § 3.3(a) includes an explanation that a Veteran may be eligible for nonservice-connected pension benefits if he served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 

Review of the Veteran's DD Form 214 shows that his active duty service occurred during a wartime period, namely the Vietnam Era, but was for less than the required 90 days.  That is, his service was from June 3, 1965 to July 2, 1965 for a period of one month.  The reason for discharge is listed as "Physical Disability EPTS [existing prior to service]".  

In various statements, the Veteran stated that he was found physically and mentally fit for enlistment, but that during basic training he fell from the monkey bars and hit the side of his head.  The same day, they went on a 5 mile run and he got wet.  The next day he woke up sick and his drill instructor sent him to the hospital where he was given a disability discharge.  In a statement submitted with his April 2012 Form 9, the Veteran stated that he did not apply for benefits in 1965 because he was told he did not have any rights to do so.  

On review, there is potential significance to the Veteran's assertions that he was discharged for a disability that was incurred during service.  There is no indication that the Veteran's service personnel or service treatment records were requested to explore this possibility.  Additionally, the Veteran should be contacted and asked whether he wishes to file a claim for service connection.  Any such claim would be "inextricably intertwined" with the pension issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel and service treatment records.

2.  Contact the Veteran and ask whether he wishes to file a claim of entitlement to service connection for any injury sustained during service.  If so, he should specifically identify the disability and the claim should be adjudicated.  Regardless of any response from the Veteran, the AOJ should determine whether service connection is warranted for the disability for which the Veteran was discharged.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of basic eligibility for nonservice-connected pension benefits.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



